Title: Thomas Jefferson to William E. Richmond, 25 December 1819
From: Jefferson, Thomas
To: Richmond, William E.


					
						Sir
						
							Monticello
							Dec. 25. 19.
						
					
					Your favor of the 10th is recieved; but so prostrated is my health that I am not able to comply with your request on the subject of Political economy. indeed my Physician interdicts me the writing table altogether. I am obliged therefore to abandon all correspondence. I may however briefly say that Tracy’s book on that subject, published by Millegan at Washington a year or two ago is the best and soundest ever yet published. Say’s is a most excellent work also, but never yet I believe translated into English, that nation continuing, as you observe, their partiality to Adam Smith. with this apology be pleased to accept my respectful salutations.
					
						
							Th: Jefferson
						
					
				